895 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Angela BOTERO, Defendant-Appellant.
No. 90-3093.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

Before KEITH, NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Defendant Angela Botero appeals the district court's order revoking pretrial bail.


2
Upon consideration of the documents before the Court, we conclude that the defendant has not satisfied the criteria for release.   See United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Accordingly, the district court's revoking pretrial bail is affirmed.